Citation Nr: 0528119	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to January 1981 
and again from December 1981 to March 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
chronic lymphocytic leukemia.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

Chronic lymphocytic leukemia was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. § 1101, 1110, 1111, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a May 2003 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's May 2003 letter informed him 
that additional information or evidence could be submitted to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the April 2004 Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of 
war, and leukemia becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, active service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Legal Analysis

The veteran asserts that service connection is warranted for 
chronic lymphocytic leukemia.  As previously noted, in order 
to establish service connection on a presumptive basis, the 
veteran's leukemia must have become manifest to a degree of 
10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's leukemia manifested itself to 
a compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
reported clinical diagnosis of leukemia was in November 2000, 
which was many years after service.  Moreover, although 
chronic lymphocytic leukemia is a disease that is associated 
with herbicide exposure, the evidence of record does not 
demonstrate that the veteran served in Vietnam or was 
otherwise exposed to herbicide agents.  Therefore, the Board 
finds that evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for his current chronic lymphocytic leukemia.

In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  In terms of a current disability, private 
medical records dated from November 2000 to June 2003 reflect 
that the veteran has been diagnosed with, and undergone 
treatment for, chronic lymphocytic leukemia.  However, the 
Board observes that the veteran's service medical records do 
not reflect that he was diagnosed with or treated for chronic 
lymphocytic leukemia during any period of active service.  

However, the Board notes that the veteran asserts that while 
in service, his work as a cryogenic technician exposed him to 
numerous chemicals and solvents (Benzene, JP4-JP5, Carbon 
Tetrachloride, Trichloroethylene), which he claims are known 
carcinogens.  The veteran's DD Form 214 indeed reflects that 
the veteran's primary military occupational specialty was 
that of a cryogenics equipment operator, a position that he 
held for seven years.  However, the record does not contain 
any competent evidence that etiologically relates the 
veteran's leukemia to exposure to solvents and chemicals 
while a cryogenic technician during service.  In fact, the 
veteran, during his June 2005 hearing, stated that he had 
never discussed his military career with his physicians as a 
possible reason as to why he now suffers from leukemia.  

Therefore, in the absence of a medical evidence that the 
veteran's chronic lymphocytic leukemia is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of leukemia in 2000, many 
years after his discharge from service, to be too remote from 
service to be reasonably related to service.  Therefore, the 
Board finds that the veteran is not entitled to a grant of 
service connection on a nonpresumptive direct service.

In conclusion, although the veteran asserts that his chronic 
lymphocytic leukemia is related to service, he, as a 
layperson, is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current chronic lymphocytic 
leukemia is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2004), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic lymphocytic leukemia. 


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


